DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a device for analysis of a product to be analyzed that is located in a produce space comprising all the specific elements with the specific combination including at least one measurement window arranged within the circumferential wall the probe body with an entrance region and an exit region for measurement radiation, the at least one measurement window being arranged between and spaced from the first end and the second end of the probe body in set forth of claims 1 and 19-20, wherein dependent claims 2-18 are allowable by virtue of dependency on the allowed claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious a probe and a device for an analysis of a product to be analyzed that is located in a product space comprising all the specific elements with the specific combination including a measurement window arranged within the circumferential wall between the first end and the second end; and an ATR element disposed within the measurement window in set forth of claims 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 08, 2021


						/SANG H NGUYEN/                                                                              Primary Examiner, Art Unit 2886